Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-4, 10-13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable {Peng (US 2020/0203611 A1).
           Peng discloses 
A light emitting diode display including
A polyimide film (para. 0007:
A buffer layer below the polyimide film, the buffer layer includes a light absorbing material which absorbs laser light during  manufacturing (para. 0008), the light absorbing material includes a Ti-MOF material (para. 0023) and is a layer which has a large surface area for being contacted with ultraviolet light (para. 0050) and may be a component in a material which includes a mixture with for example SiN.sub.x (para. 0051)
An array below the butter layer including a plurality of switch elements (para. 0009)
An organic light emitting display layer including a plurality of organic light emitting units (para. 0010).
Peng also discloses an orthographic projection of the fluorescent layer on the base overlaps an orthographic projection of the active layer on the base, as Peng discloses the buffer layer, which includes the ultraviolet light absorbing material, covers the area which is stripped by the laser lift off process (para. 0008), which is a disclosure that both layers have the same orthographic projection on the base.

Re claim 3:  Peng discloses the base completely overlaps the active layer on the base, as Peng discloses the buffer layer completely overlaps the base (Fig. 2).
Re claim 4:  Peng discloses the fluorescent layer completely overlaps the active layer on the base, as Peng discloses the buffer layer completely overlaps the base (Fig. 2).
Re claim 10:  Peng discloses a buffer layer between the fluorescent layer and the active layer, as Peng discloses the fluorescent layer is at the starting of the buffer layer (para. 0048), and the buffer layer is one of SiN.sub.x and SiO.sub.2 (para. 0047), which is a disclosure of the buffer layer other than the beginning of the buffer layer is SiN.sub.x or SiO.sub.2, which is a disclosure of a buffer layer between the fluorescent layer and the active layer.
Re claim 11:  Peng discloses a display device which includes the display panel disclosed by , as Peng discloses the display may be used in a wearable device, for example (para. 0001 and 0002).
Re claim 12:  Peng discloses the base removed from the substrate (para. 0002).
Re claim 13:
Peng discloses a method including
Providing a substrate on a base, as Peng discloses providing a glass base 11 (para. 0046), and a polyimide substrate formed of polyimide on the base (para. 0045-0046)
Providing a fluorescent layer on the substrate, the fluorescent layer prevents light from damaging an active layer in a transistor stack in a laser lift off process, as Peng discloses a buffer layer between the fluorescent layer and the active layer, as Peng discloses the fluorescent layer is at the starting of the buffer layer (para. 0048), and the buffer layer is one of SiN.sub.x and SiO.sub.2 (para. 0047),
Providing the transistor stack on the fluorescent layer, an orthographic projection of the fluorescent layer on the base overlaps an orthographic profection of the active layer on the base 

Re claim 16:  Peng discloses a buffer layer between the fluorescent layer and the active layer, as Peng discloses the fluorescent layer is at the starting of the buffer layer (para. 0048), and the buffer layer is one of SiN.sub.x and SiO.sub.2 (para. 0047), which is a disclosure of the buffer layer other than the beginning of the buffer layer is SiN.sub.x or SiO.sub.2, which is a disclosure of a buffer layer between the fluorescent layer and the active layer.
Re claim 20:  Peng discloses the base is a glass substrate (para. 0008 and Fig. 2) and the substrate is flexible, as Peng discloses a polyimide material for the substrate (para. 0007).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng  as applied to claim 13 above, and further in view of Ro et al (US 2013/0089954 A1)(“Ro”).
Peng discloses the limitations of claim 1 as stated above.  
              Peng also discloses a transistor stack includes forming an active layer
Forming a gate insulating layer, a gate, an interlayer insulating layer, and a source and drain in contact with the active layer through a hole in the interlayer insulating layer, as Peng discloses thin film transistors including an active layer, a gate insulating layer, an interlayer insulating layer. The disclosure of a gate insulating layer implies a gate, which is a disclosure of a gate.  
                Peng is silent with respect to the recited details of forming the source and drain and the contact through a via hole.
    Ro, in the same field of endeavor of forming a display device on a flexible substrate (Abstract and para. 0004 and 0007), discloses  a plastic substrate 200 which is on a support substrate 100 (para. 0053) a passivation layer 202 (para 0054), forming a gate 208 on the gate insulating layer 206, forming 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement  disclosed by Ro with the device disclosed by Peng because Ro discloses a method of art recognized suitability for an intended purpose (MPEP 2144.07).
      Re claim 8:  The combination of Peng and Ro discloses  a passivation layer, a planarization layer, an electrode layer, a pixel defining layer 302 (para. 0083), a light emitting layer, and an encapsulation layer on the transistor stack successively, the electrode layer is in contact with the source and drain through a via hole in the passivation and planarization layer, as Ro discloses   a passivation layer 202 (para. 0054), a planarization layer 216 (para. 0073), an electrode layer 212 (para. 0073), a pixel defining layer 302 (para. 0082), a light emitting layer 308 (para. 0086), and an encapsulation layer on the transistor stack, as Ro discloses encapsulating the entire device (para. 0096) successively, the electrode layer 300 is in contact with the source and drain through a via hole in the passivation and planarization layer (para. 0076 and Fig. 1E and 1F).  The reasons for combining the references are the same as stated in the rejection of claim 7.
           Re claim 9:  The combination of Peng and Ro disclose a support layer between the pixel defining layer and the light emitting layer, as Ro discloses layers 304, 306 (para. 0083).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the layers disclosed by Ro with the method disclosed by Peng in order to support the emitting layer to support the function of the emitting layer as is well known in the art with hole injection and/or hole transport layer as disclosed by Ro (para. 0083).

s 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng  as applied to claim 13 above, and further in view of Ro et al (US 2013/0089954 A1)(“Ro”).
Peng discloses the limitations of claim 13 as stated above.  
              Peng also discloses providing the transistor stack includes forming an active layer
Forming a gate insulating layer, a gate, an interlayer insulating layer, and a source and drain in contact with the active layer through a hole in the interlayer insulating layer, as Peng discloses thin film transistors including an active layer, a gate insulating layer, an interlayer insulating layer. The disclosure of a gate insulating layer implies a gate, which is a disclosure of a gate.  
                Peng is silent with respect to the recited details of forming the source and drain and the contact through a via hole.
    Ro, in the same field of endeavor of forming a display device on a flexible substrate (Abstract and para. 0004 and 0007), discloses forming on a plastic substrate 200 which is on a support substrate 100 (para. 0053) a passivation layer 202 (para 0054), forming a gate 208 on the gate insulating layer 206, forming source/drain s and d and forming contact holes through the interlayer insulating layer to form contacts to the source and drain (para. 0064-0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method disclosed by Ro with the method disclosed by Peng because Ro discloses a method of art recognized suitability for an intended purpose (MPEP 2144.07).
      Re claim 18:  The combination of Peng and Ro discloses forming a passivation layer, a planarization layer, an electrode layer, a pixel defining layer 302 (para. 0083), a light emitting layer, and an encapsulation layer on the transistor stack successively, the electrode layer is in contact with the source and drain through a via hole in the passivation and planarization layer, as Ro discloses  forming a passivation layer 202 (para. 0054), a planarization layer 216 (para. 0073), an electrode layer 212 (para. 0073), a pixel defining layer 302 (para. 0082), a light emitting layer 308 (para. 0086), and an 
           Re claim 19:  The combination of Peng and Ro disclose a support layer between the pixel defining layer and the light emitting layer, as Ro discloses layers 304, 306 (para. 0083).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the layers disclosed by Ro with the method disclosed by Peng in order to support the emitting layer to support the function of the emitting layer as is well known in the art with hole injection and/or hole transport layer as disclosed by Ro (para. 0083).

The prior art of record not relied upon is considered relevant to applicant’s disclosure.
Jin (US 2019/0173029 A1) 
Jin discloses 
A display panel (Abstract) including 
A substrate 1, which is a flexible substrate (para. 0029)  on a base 10, which is a glass carrier (para. 0029)
A transistor stack on the substrate, as Jin discloses 3 is an OLED element, in which one of ordinary skill in the art would be motivated to include TFT layer
A  layer 2 between the base and the OLED layer , the layer 2 which Jin discloses is a poly Si layer (para. 0029)
The layer between the base and the  layer prevents light from damaging an active layer in the OLED  in a laser lift off process
An orthographic projection of the layer 2 on the base overlaps an orthographic projection of the active layer on the base.

Allowable Subject Matter

Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895